PER CURIAM
*755Appellant seeks reversal of a judgment committing her to the custody of the Mental Health Division for a period not to exceed 180 days. See ORS 426.130. In her only assignment of error, appellant contends that the record does not contain legally sufficient evidence that, due to a mental disorder, she was unable to provide for her basic needs. See ORS 426.005(1)(f)(B). The state concedes that the evidence was insufficient to establish that appellant was unable to provide for her basic needs and that the judgment should be reversed. We agree, accept the state's concession, and reverse the judgment.
Reversed.